260 F.2d 357
James L. McCRORY, Appellant,v.Kenneth D. and Rose GRANT.
No. 16085.
United States Court of Appeals Eighth Circuit.
October 9, 1958.

Appeal from the United States District Court for the District of Nebraska.
William C. Spire, U. S. Atty., and Robert H. Berkshire, Asst. U. S. Atty., Omaha, Neb., for appellant.
Robert B. Hamer and Charles A. Schorr, Omaha, Neb., for appellees.
PER CURIAM.


1
Appeal from District Court, 163 F. Supp. 210, dismissed, on dismissal of appeal by appellant.